               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE A. OLIVO-NOBLE,              :            Civil No. 1:19-cv-0847
                                  :
                    Petitioner,   :
                                  :
            v.                    :
                                  :
JOHN E. WETZEL, et al.,           :
                                  :
                     Respondents. :            Judge Sylvia H. Rambo

                                    ORDER
      Before the court is a report and recommendation of the magistrate judge (Doc.

7) in which she recommends that the court dismiss Petitioner’s habeas corpus

petition without prejudice based on Petitioner’s election to withdraw his petition so

that he could file one all-inclusive petition under 28 U.S.C. § 2254. (Doc. 5.)

Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

      1) The report and recommendation of the magistrate judge (Doc. 7) is
         ADOPTED.

      2) The petition for writ of habeas corpus (Doc. 1) is DISMISSED
         WITHOUT PREJUDICE.

      3) The Clerk of Court is directed to close this case.

                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: July 12, 2019
